Citation Nr: 1403403	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  12-34 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and, if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to April 1985.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Salt Lake City, Utah (RO) which denied reopening service connection for PTSD because evidence submitted was not new and material.  

The Veteran testified at a November 2013 Board videoconference hearing at the RO in Salt Lake City, Utah, before a Veterans Law Judge in Washington, DC.  The hearing transcript has been associated with the claims file.  

Because the evidence of record reflects diagnoses of anxiety disorder and depression in addition to PTSD, the Board has recharacterized the appeal to reopen service connection for PTSD as whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).


FINDINGS OF FACT

1.  In an unappealed April 2010 rating decision, the RO denied service connection for PTSD, finding that there was no evidence showing that PTSD was incurred in service and that the evidence of record did not corroborate the occurrence of an in-service stressor.  

2.  The Veteran submitted a timely notice of disagreement to the April 2010 rating decision, but did not submit a timely substantive appeal.  

3.  Evidence received since the April 2010 rating decision relates to the unestablished fact of an in-service stressful event and current diagnosis related to such event that is necessary to substantiate a claim for service connection for an acquired psychiatric disorder, to include PTSD.

4.  An in-service stressor sufficient to cause PTSD is corroborated by evidence of record.   

5.  The Veteran has a current DSM-IV diagnosis of PTSD.

6.  Currently diagnosed PTSD is related to a verified in-service stressor.

7.  Anxiety disorder and depression are secondary to PTSD. 


CONCLUSIONS OF LAW

1.  The April 2010 rating decision which denied service connection for PTSD became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  The evidence received subsequent to the April 2010 rating decision is new and material to reopen service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2013).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD with anxiety disorder and depression have been met.  
38 U.S.C.A. §§ 1131, 1154, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required. 

Reopening Service Connection 

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence.  Justus, 3 Vet. App. at 512.

The RO previously denied service connection for PTSD in April 2010, finding that there was no evidence showing that PTSD was incurred in service and evidence of record did not corroborate the occurrence of an in-service stressor.  The Veteran submitted a notice of disagreement to the April 2010 rating decision, but did not submit a timely substantive appeal within 60 days of the issuance of an April 2011 statement of the case.  Because the Veteran did not perfect a timely appeal, the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  For these reasons, the Board finds that new and material evidence in this case must tend to verify the alleged in-service stressor, or must establish a nexus between PTSD or other acquired psychiatric disorder and service.  

New evidence received subsequent to the April 2010 rating decision includes VA treatment records, a September 2012 VA examination, lay statements from the Veteran's friend and family members, and Board videoconference hearing testimony.  The Board finds that the new evidence received since the April 2010 rating decision is material.  In lay statements and testimony, the Veteran provided additional details with respect to the in-service rapes.  The lay statements from a friend and family members identify changes in the Veteran's behavior since service.  This evidence is presumed to be credible for the purpose of determining whether the case should be reopened.  See Justus, supra.  VA treatment records identify a current diagnosis of PTSD related to service based on the reported rapes, as well as diagnoses of anxiety disorder and depression secondary to PTSD.  

As such, the Board finds that new evidence relates to the unestablished fact of an in-service stressful event and current diagnosis related to such necessary to substantiate the claim for service connection.  See Shade, 24 Vet. App. at 117.  Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for an acquired psychiatric disorder, to include PTSD, has been received.  See 38 C.F.R. § 3.156.

In Bernard v. Brown, 4 Vet. App. 384, 392 (1993), the Court held that claims reopen previously and finally denied claims, implicated both the question of whether there is new and material evidence to reopen the claim and the question of whether, upon such reopening, the claimant is entitled to the requested benefits.  Therefore, the "matter" over which the Board has jurisdiction under 38 U.S.C.A. 
§ 7104(a) is the veteran's claim of entitlement to VA benefits.  As the Board is granting service connection for an acquired psychiatric disorder, to include PTSD, the Board finds that it may proceed with the adjudication of the claim on the merits without prejudice to the Veteran.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  In this case, the Veteran's diagnosed acquired psychiatric disorder of PTSD, anxiety, and depression are not "chronic diseases" listed under 38 C.F.R. § 3.309(a) and she has not been diagnosed with psychosis; therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  Thus, veterans are presumed to have entered service in sound condition as to their health. 

This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 
38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions." Id. at (b)(1). 

Where the presumption of soundness attaches (where a disorder was not "noted" at entrance into service), in order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service, and there must also be clear and unmistakable evidence that the disorder was not aggravated by service.  See 38 C.F.R. § 3.304(b).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-2003. 

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id.  

If VA determines that a veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor. 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.  

If, however, VA determines that the veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators. 

The law provides that, if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Gallegos  v. Peake, 22 Vet. App. 329 (2008).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3). 

Additionally, under 38 C.F.R. § 3.304(f), VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for claims involving an in-service personal assault, after-the-fact medical evidence can be used to establish a stressor.  Id; Patton v. West, 12 Vet. App. 272, 278 (1999). 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").



Service Connection Analysis for a Psychiatric Disorder

The Veteran contends that she has PTSD due to military sexual trauma in service.  She identified a primary in-service stressor of being raped by three men while stationed in New Orleans in 1982.  In a March 2010 statement, the Veteran reported that she was drunk and was walking home from a club when she was confronted by a man and was raped.  She reported that after she got dressed and got up, two more men successively approached and raped her.  She believed that this was a planned event and that they were taking advantage of her inebriated state.  The Veteran identified other stressful incidents in service, including being in a relationship with an instructor in which she felt she was being controlled, being sexually harassed by a superior officer, and contracting genital warts from her husband in 1983, but testified in November 2013 that the rape was the incident that really affected her life.  The Board finds that the Veteran has claimed service connection for PTSD due to non-combat stressors; therefore, the claimed stressor must be corroborated by credible supporting evidence.  See Moreau, 9 Vet. App. 389.

After a review of all the evidence, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's claimed in-service stressor of being raped has been corroborated by the evidence of record.  The Board finds that the Veteran is competent to describe in-service rapes, sexual harassment, and other stressful incidents in service, and the Board finds that the Veteran's statements and testimony are credible as her descriptions of such events have been consistent throughout the record.  Service personnel records and lay statements from the Veteran's friend and family members also tend to indirectly corroborate the occurrence of the reported in-service rapes.  

Service personnel records show the Veteran was stationed in New Orleans from September 1981 to December 1982.  In a March 2010 statement and during a June 2010 VA PTSD evaluation, the Veteran identified the in-service rapes as occurring while she was stationed in New Orleans in 1982.  During the Board videoconference hearing, she testified that the rapes occurred in 1982 or 1983.  The Veteran was able to provide more specificity during a September 2012 VA examination, stating that the incident happened in approximately September 1982.  The evidence of record shows that the reported rapes occurred in approximately September 1982, and service treatment records show that the Veteran requested a prescription for birth control in September 1982, around the time of the incident.  The Veteran contends that she began drinking excessively after the in-service rapes.  She testified that due to her drinking problems and lack of studying after the incident, she was unable to advance in service.  Service personnel records show that the Veteran received regular advancements in her pay rates early on in service from 1981 to 1982.  While the Veteran was advanced to EN3 in December 1982, the record shows that this was a "frocked pay grade" authorizing her to wear the uniform of a higher pay grade without increased pay or other entitlements.  While the Veteran was recommended for advancement in 1983 and 1984, she ultimately did not advance for the remainder of her service until separation in April 1985.    

The Veteran submitted March 2012 and August 2012 lay statements from her friend and family members in support of the appeal.  The Veteran's friend and father both noted a change in the Veteran's behavior after service, stating that she was no longer easy going or happy and had lost self-confidence.  The Veteran reported during the September 2012 VA examination that she met her husband in 1982 or 1983 shortly after the incident, and that she thought he was her savior and married him.  Letters from the Veteran's daughters described growing up with the Veteran's significant fear of men and her overprotectiveness in raising them.  One daughter described her father as a "protector," indicating that the Veteran had rushed into marriages with men who she felt could keep her safe from other men.  The Veteran's friend and family members all expressed that, after being more recently informed of the in-service rapes, the Veteran's behavior made sense to them.  

The evidence of record shows that the reported rape occurred in approximately September 1982, the Veteran's performance in service changed such that she was no longer able to advance.  Lay evidence from the Veteran shows that she married shortly thereafter, seeking someone to protect her.  Lay evidence from the Veteran's father and her friend note behavioral changes post-service, and the Veteran's daughters describe a significant and long history of fear of men, particularly of strangers.  The Board finds that the evidence of record, when considered together, tends to corroborate the occurrence of the in-service rapes.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the reported in-service stressful event of being raped in service has been corroborated by service records and lay evidence.  

The Veteran has a current DSM-IV diagnosis of PTSD related to the verified in-service rapes which was provided by a VA psychologist in July 2010.  While VA and private psychiatric treatment records also note a history of childhood sexual trauma, a psychiatric disability was not diagnosed prior to service.  A psychiatric disorder was not noted at service entrance, nor does the record indicate that a psychiatric disorder diagnosed prior to service.  Accordingly, the Board finds the evidence is not clear and unmistakable that a psychiatric disorder preexisted in service; therefore, the presumption of soundness for at service entrance with respect to the Veteran's mental health attached and is not rebutted.  See 38 U.S.C.A. 
§ 1111.  The Board will next determine if currently diagnosed PTSD was incurred in service. 

During a June 2009 initial VA mental health consultation, the Veteran was diagnosed with PTSD due to sexual molestation by a babysitter when she was 10 years of age.  While the Veteran reported sexual harassment in the military, she did not report in-service during the initial consultation.  A PTSD evaluation, which included psychological testing, was completed by a VA psychologist in October 2009.  During the evaluation, the Veteran noted a history of childhood sexual abuse.  She also described sexual harassment in service, but did not report the in-service rapes.  The Veteran's PCL-M score endorsed a high frequency of PTSD-like symptoms.  The VA psychologist discussed the DSM-IV criteria for a diagnosis of PTSD, stating that the Veteran met Criterion B, C, D, E, and F for PTSD, but it was not clear that she met Criterion A for a traumatic event.  The VA psychologist, therefore diagnosed the Veteran with anxiety disorder, NOS, exacerbated by military sexual trauma, noting that there were features of both PTSD and generalized anxiety present.  

In a July 2010 addendum to the October 2009 PTSD evaluation, the Veteran's treating VA psychologist stated that in the past year, the Veteran had discussed multiple rapes which occurred in 1982 and that she was to ashamed to disclose this event during her initial PTSD assessment.  The VA psychologist relayed details of the reported rape, and provided a diagnosis of PTSD related to the in-service rape.  The Board finds that the Veteran's stressor as described in the July 2010 addendum to the October 2009 PTSD evaluation is consistent with written statements provided in support of her claim and with her hearing testimony.  The VA psychologist noted that, at the time of the October 2009 assessment, the Veteran met all criteria for PTSD with the exception of Criterion A.  Additional psychological testing indicated moderate endorsement of PTSD symptoms.  The psychologist stated, however, that the Veteran tended to underreport symptoms and had been in weekly psychotherapy over the last year.  The Veteran was diagnosed with chronic PTSD related to military sexual trauma.  

The Board finds that the evidence is at least in equipoise on the question of whether currently diagnosed PTSD is related to military sexual trauma.  The July 2010 VA psychologist opined that the Veteran had PTSD due to verified in-service rapes.  The opinion was based on a comprehensive examination of the Veteran and was based on the DSM-IV criteria for a diagnosis of PTSD.  The VA psychologist was also familiar with the Veteran's treatment history over the past year, which included weekly psychotherapy sessions.  The VA psychologists also acknowledged the Veteran's history of childhood sexual trauma, but, nonetheless, related current PTSD to the Veteran's in-service stressor.  The Board finds that the July 2010 opinion is probative as it is based on personal knowledge of the Veteran's treatment history and was based on an accurate factual premise consistent with the Board's own findings.  The diagnosis was consistent with results from psychological testing completed in October 2009 and July 2010, and is consistent with VA treatment records which show that the Veteran continues to receive treatment for "PTSD related to military sexual trauma."  

In contrast, a September 2012 VA examiner opined that PTSD was due to childhood sexual abuse, and not military sexual trauma.  In providing the opinion, the VA examiner interviewed the Veteran and reviewed the record.  The VA 

examiner, however, based the opinion on his own conclusion that the Veteran had not provided credible evidence that the claimed military sexual trauma occurred.  In providing the opinion, the VA examiner discounted lay evidence from the Veteran, her friend, and family members because the statements could not be substantiated by objective evidence, discounted the event of a behavioral change in service based on her inability to advance, ignoring advancements prior to the occurrence of the rape in service, and the VA examiner cited to a June 2009 VA diagnosis of "PTSD from childhood origin," while ignoring the later October 2009 and June 2010 diagnoses of anxiety disorder and PTSD due to military sexual trauma, which were based on more comprehensive evaluation for PTSD which included psychological testing.  The Board finds that the September 2009 VA opinion does not consider all the relevant evidence of record, to include lay evidence which the Board has found to be credible.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"); Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Therefore, the September 2012 opinion is not adequate, and the Board has accorded greater probative weight to the June 2010 VA psychologist's opinion which relates PTSD to verified in-service rapes.  

VA treatment records reflect current diagnoses of anxiety disorder and depression.  An October 2009 VA psychologist opined that anxiety disorder NOS was exacerbated by military sexual trauma.  VA treatment records dated in September 2012 also show that anxiety and depression are secondary to PTSD.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for PTSD with anxiety and depression.  See Mittleider v. West, 
11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of 

medical evidence which does so.)  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for PTSD with anxiety disorder and depression have been met.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD with anxiety disorder and depression is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


